 

FILED —____ RECEIVED

____— ENTERED SERVED ON
COUNSEL/PARTIES OF RECORD

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA AUG - 2 2019
-000- CLERK US DISTRICT COURT
DISTRICT OF NEVADA
BY. DFP

UNITED STATES OF AMERICA, )

)
Plaintiff, ) Case No.: 2:08-mj-114-GWF

)
vs. ) ORDER QUASHING WARRANT

)
MILO E. BALLARD, )

)
Defendant. )

 

On August 2, 2019, the United States Marshal Service contacted the Court advising that
they have contacted the defendant who resides in Anaheim, California.

On July 10, 2018, the Deputy U.S. Marshal visited the care center and located the
defendant. They discovered the defendant had suffered a stroke last year and that he was currently
bed ridden at the medical facility. The defendant has been a patient at the facility for over a year.
The defendant is unable to recognize or comprehend the Deputy U.S. Marshal commands while
visiting him at the home. After speaking to the Director of care facility, the Deputy U.S. Marshal
determined that the defendant was not in a good shape to travel anywhere. The medical conditions

and equipment’s that would be required for his transportation would be too extensive and costly.

IT IS HEREBY ORDERED that the warrant issued by the Court on March 28, 2008 is
QUASHED.
DATED this 2" day of August 2019.

 

GEORGE EQOLEYN, JR.
Unitéd States Magistrate Judge
